Citation Nr: 0923757	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-12 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to November 13, 2005 
for service connection for lung cancer.


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.



FINDINGS OF FACT

The Veteran did not submit a claim, either formal or 
informal, for service connection for lung cancer until 
November 13, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to November 13, 2005 
for the grant of service connection for lung cancer have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the 
effective date following the grant of service connection for 
lung cancer.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because 
the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129,132 (2002).  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits." It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  An informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the Veteran, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155.

The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).

The Veteran seeks entitlement to an effective date prior to 
November 13, 2005 for the grant of service connection for 
lung cancer.  The Veteran contends that he is entitled to 
service connection from November 2003, the date he was 
diagnosed with lung cancer.  It is undisputed that the 
Veteran filed a claim of entitlement to service connection 
for lung cancer on November 13, 2005.  Subsequently, the RO 
granted service connection effective November 13, 2005, the 
date the Veteran filed his claim.  Because the Veteran did 
not file a formal or informal application for service 
connection prior to November 13, 2005, VA is precluded, as a 
matter of law, from granting an effective date for service 
connection for lung cancer prior to November 13, 2005.

Although it is regrettable that the Veteran may not have 
fully understood the procedures for obtaining benefits to 
which he was entitled, payments of monetary benefits from the 
Federal Treasury must be authorized by statute, 
notwithstanding incomplete or even erroneous information 
provided by others, including Government employees, and 
regardless of extenuating circumstances or claims of 
fairness.  See Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990); Davenport v. Principi, 16 Vet. App. 
522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994); see also 
Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that 
inaccurate advice does not create any legal right to benefits 
where such benefits are otherwise precluded); McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits).

Authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit, and 
a claim for the benefit.  Indeed, the "unequivocal command" 
that the effective date of benefits cannot be earlier than 
the date of claim, set forth in 38 U.S.C.A. § 5110(a).  See 
Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).  

Therefore, this appeal must be denied because the RO has 
already assigned the earliest possible effective date 
provided by law.  In denying this claim, the Board 
acknowledges the Veteran's honorable service and the 
unfortunate circumstances of the case.  The Board notes that 
the Veteran's arguments essentially constitute a theory of 
equitable relief.  Although the Board denies his claim as a 
matter of law, the Board is sympathetic to the claim.  The 
Board, however, is without authority to grant an earlier 
effective date for service connection for lung cancer on an 
equitable basis and instead is constrained to follow the 
specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor 
v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 
Vet. App. at 425.  Because the Veteran's claim fails for 
absence of legal merit or lack of entitlement under the law, 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


	

ORDER

Entitlement to an effective date prior to November 13, 2005 
for the grant of service connection for lung cancer is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


